DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. 12/727,589, filed on March 19, 2010, now Pat. 9,913,953 issued on March 13, 2018.

Amendment
This office action is responsive to the amendment filed on April 9, 2021.  As directed by the amendment: claims 2, 8 and 12 have been amended; claims 7 and 18 have been cancelled; and claims 22-23 have been added.  Thus, claims 2-6, 8-17, and 19-23 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 13, lines 1-2 recite the limitation “wherein said manifold is disposed within a mask,” which renders the claim unclear.  It is unclear how the manifold can be disposed within a mask while simultaneously allowing the external aperture to be occluded or unoccluded by the user.
Claim 23, as currently written, is indefinite for depending on a cancelled base claim, namely cancelled claim 1.  Therefore, it is unclear what structure is included in this claim.  For purposes of examination, claim 23 will be interpreted as depending on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 8, 10-12, 14-16, and 19-23 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,502,481 to Christian (herein Christian) in view of US Pat. 5,400,779 to De Resende (herein Resende).	
Regarding claim 2, Christian discloses a pressure regulating device for use with a breathing assistance apparatus configured to convey gases to an infant or a neonate (adaptor 4 

    PNG
    media_image1.png
    459
    771
    media_image1.png
    Greyscale

Annotated Fig. 3A of Christian 

    PNG
    media_image2.png
    526
    563
    media_image2.png
    Greyscale

Enlarged Partial Annotated View of Fig. 3A of Christian
The exhalation valve of Christian differs from the present invention in that Christian uses valve stem handle (h) to control the flow rate of gases through the port opening (13a) (see Col. 6 line 61 - Col. 7 line 21 and Fig. 5 of Christian).  Christian fails to disclose the exhaust valve utilizing a screw-on cap for controlling the flow rate of gases through the jet outlet.  However, Resende teaches a continuous flow respiratory resuscitation unit (see Col. 3 lines 28-33, Fig. 1) with an exhalation thumb valve body (10, Fig. 1) having a screw-on cap (13, Fig. 1), cursor (12, Fig. 1) being held against spring (11, Fig. 1).  The further that screw cap (13) is tightened onto valve body (10), the flow rate of gases through the opening in valve body (10) is controlled between peak inspiratory and peak end expiratory pressures (Col. 3 lines 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to substitute the exhaust valve of Christian with the exhaust valve arrangement as taught by Resende so as to be able exert better control over the exhaust pressure.
The orifice branch of modified Christian includes a fitting attached to an exhaust tube (10, Fig. 3A and annotated figure), which may prevent the user from placing one hand on the first flange surface and occlude/unoccluded the external aperture with one finger of the same hand.  However, Resende teaches a continuous flow respiratory resuscitation unit (see Col. 3 lines 28-33, Fig. 1) including an orifice branch (indicated by valve body 10, Fig. 1) having the exhaust thumb valve body (10, Fig. 1) being directly attached to the housing (Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to eliminate the exhaust tube of Christian with the thumb valve being directly attached to the housing as taught by Resende in order to simplify the device allow the device to be utilized in a single hand of the medical practitioner, freeing the practitioner’s other hand for use in other medical interventions on the patient (Resende Col. 1 lines 13-20).
Modified Christian further discloses wherein the flange (Christian annotated figure) and the external aperture (Christian port opening 13a, Fig. 3A) are configured so that in in use the user can place one hand on the first surface of the flange (Christian annotated figure), and occlude and un-occlude said external aperture with one finger of the same hand (Christian Fig. 4 and Col. 6 lines 50-60 support one handed use of the device, Resende supporting a device sized such that a single hand can be used to support the housing and occlude/unoccluded the exhalation valve simultaneously, Resende Col. 1 lines 13-20).
Regarding claim 3, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Christian further discloses wherein said gases inlet is located substantially on an opposite side of said housing from said orifice branch (the adaptor 4 can have a bisecting axis, when viewed along the longitudinal axis of the shaft, bisecting the adaptor into a first and second side, 

    PNG
    media_image3.png
    557
    432
    media_image3.png
    Greyscale

Annotated Enlarged Partial view of Fig. 1 of Christian
Regarding claim 4, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Christian further discloses wherein said orifice branch extends at an angle with respect to said gases outlet (Christian tube 10, as shortened by Resende to extend immediately outward from the housing, Christian tube 10 extends from adaptor 4 at approximately a 90° angle from the gases outlet, Christian Fig. 3A and annotated figure above).
Regarding claim 5
Christian further discloses wherein said gases inlet extends at an angle with respect to said gases outlet (tube 3 from gas source 1 extends at approximately a 90° angle to gas outlet at patient connector 5, Fig. 3A and annotated figure above).
Regarding claim 8, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Christian further discloses wherein said flange is configured to contact a mask in use (flange is adjacent the patient interconnect 5, which may be a breathing mask, when they are connected, Col. 4 lines 61-63, Fig. 3A and annotated figure).
Regarding claim 10, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Christian further discloses wherein said housing is configured to be used with a mask (flange of adaptor 4 is adjacent the patient interconnect 5, which may be a breathing mas, when they are connected, Col. 4 lines 61-63, Fig. 3A and annotated figure).
Regarding claim 11, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Christian further discloses wherein said housing is generally cylindrical (adaptor 4 is generally cylindrical, Fig. 3A).
Regarding claim 12, Christian discloses a manifold for a pressure regulating device for use with a breathing assistance apparatus configured to convey gases to an infant or a neonate (adaptor 4 along with tubes 3 and 10 form a pressure manifold, Fig. 3A, the manifold delivering breathing gas to an infant, Col. 4 lines 57-65, Col. 5 lines 3-4), the manifold comprising: a shaft (adaptor 4 is generally cylindrical with a shaft extending from top to bottom as viewed in Fig. 1, see also annotated figure below), a gases inlet adapted, in use, to be in fluid communication or 
However, Resende teaches a continuous flow respiratory resuscitation unit (Fig. 1) including said orifice branch (exhalation valve [comprising elements 10-13] extends immediately adjacent to the cylinder 8, Fig. 1) including a screw thread (valve body 10 of the exhalation valve includes threads to engage screw cap 13, Col. 3 lines 31-33), the screw-on cap configured to be screwed on said screw thread of said orifice branch (screw cap 13 is configured to be screwed onto valve body 10, Col. 3 lines 31-33), wherein a flow rate of gases through said jet outlet is controlled by the proximity of said screw-on cap to said jet outlet (the more screw cap 13 is tightened onto valve body 10, the pressure in the cylinder 8 changes, Col. 3 lines 43-45), wherein the proximity of said screw-on cap to said jet outlet establishes a peak end expiratory pressure at 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to substitute the exhaust valve of Christian with the exhaust valve arrangement as taught by Resende so as to be able exert better control over the exhaust pressure.
Regarding claim 14, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses wherein said manifold is configured to be used with a mask (adaptor 4 is adapted to connect patient connector 5, which may be a mask, Fig. 3A).
Regarding claim 15, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses wherein said gases inlet extends at an angle with respect to said gases outlet (tube 3 from gas source 1 extends at approximately a 90° angle to gas outlet at patient connector 5, Fig. 3A and annotated figure above).
Regarding claim 16, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses wherein said orifice branch extends at an angle with respect to said gases outlet (tube 10 connected to valve end fitting 11 extends at approximately a 90° angle to gas outlet at patient connector 5, Fig. 3A and annotated figure above).
Regarding claim 19, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses a flange at said gases outlet (adaptor 4 includes a flange at connection to patient connector 5, annotated figure).
Regarding claim 20, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.
Christian discloses wherein said flange is configured to contact a mask in use (patient connector 5 may be a mask, Col. 4 lines 61-65, the flange of adaptor 4 contacts the patient connector 5, annotated figure).
Regarding claim 21, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses wherein said manifold is generally cylindrical (adaptor 4 has a generally cylindrical body, Fig. 3A).
Regarding claim 22, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Christian further discloses wherein each of said gases inlet and said orifice branch extends at an angle with respect to a longitudinal axis of said shaft (tubes 3 and 10 extend at an angle with respect to the axis of the adaptor 4, Fig. 3A and annotated figure above).
Regarding claim 23, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  
Christian further discloses wherein the housing further comprises a shaft extending between the gas outlet and the gases inlet (adaptor 4 is generally cylindrical with a shaft extending from top to bottom as viewed in Fig. 1, see also annotated figure above, the adaptor extending between the gases inlet at tube 3 from gas source 1 to the connection with patient interconnect 5), the gas passageway extending through the shaft (gas flows internally to adaptor 4 from gas source 1 to patient interconnect 5, Col. 4 lines 57-65), wherein a maximum inner diameter of the flange is greater than an inner diameter of the shaft (flange of adaptor 4 extends .

Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Christian and Resende, as applied to claim 2 above, and in further view of US Pat. 5,735,271 to Lorenzen et al (herein Lorenzen).
Regarding claim 6, Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Christian does not disclose wherein said orifice branch extends at an angle with respect to said gases inlet.
However, Lorenzen teaches an airway access adaptor including wherein said orifice branch extends at an angle with respect to said gases inlet (tube 70 is at an angle relative to barrel 46, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have modified the orifice branch and gases inlet of modified Christian to extend at angles relative to one another as taught by Lorenzen in order to give greater hand access to the medical professional to occlude/un-occlude the vent port without interference from the gas inlet tube.
Regarding claim 17
However, Lorenzen teaches an airway access adaptor including wherein said orifice branch extends at an angle with respect to said gases inlet (tube 70 is at an angle relative to barrel 46, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have modified the orifice branch and gases inlet of modified Christian to extend at angles relative to one another as taught by Lorenzen in order to give greater hand access to the medical professional to occlude/un-occlude the vent port without interference from the gas inlet tube.

Claims 9 and 13 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Christian and Resende, as applied to claim 2 above, and in further view of US 2003/0062041 to Keith et al (herein Keith).
Regarding claim 9, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Christian further discloses connecting the adaptor 4 and patient interconnect 5 (Col. 4 lines 61-63), but does not explicitly disclose wherein said manifold is disposed within a mask.
However, Keith teaches a respiratory drug delivery system including wherein said housing is disposed within a mask (valve 200 includes valve housing 220 with tabs 22 which are configured to engage with and attach the valve 200 to the mask 100, Para. [0023], Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have modified the housing of modified Christian to be disposed within the mask as taught by Keith in order to provide secure, airtight connection between the housing and the mask.
Regarding claim 13, the modified Christian discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.  Christian further discloses connecting the adaptor 4 and patient interconnect 5 (Col. 4 lines 61-63), but does not explicitly disclose wherein said manifold is disposed within a mask.
However, Keith teaches a respiratory drug delivery system including wherein said manifold is disposed within a mask (valve 200 includes valve housing 220 with tabs 22 which are configured to engage with and attach the valve 200 to the mask 100, Para. [0023], Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have modified the flange of the housing of modified Christian to be embedded within the mask as taught by Keith in order to prevent the manifold from accidentally disconnecting from the mask.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 9,913,953 to Moody et al (herein “the reference claim”) in view of De Resende. 
Regarding the instant claim 2, the patented claim 23 has everything as claimed including functional and structure limitations such that a housing having a gases inlet; a gases outlet; a gas passage-way defined between the gases inlet and gases outlet; an orifice branch 
The patented claim 23 lacks a detail description that the flange and the external aperture are configured so that in use the user can place one hand on the first surface of the flange, and occlude and un-occlude said external aperture with one finger of the same hand.   However, De Resende teaches a method of using a portable respiratory device having the same finger valve (10, 11, 12, 13) as claimed in the instant claim 18 and teaches a physician can utilize the portable respiratory device with exhalation valve, leaving the other hand free to do other things, see col. 1, lines 13-20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the patented claim 23 with a single hand as taught by .  

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,913,953 to Moody et al (herein “the reference claim 20”) in view of US Pat. 4,502,481 to Christian (herein Christian)
Regarding the instant claim 12, the reference claim discloses manifold for a pressure regulating device for use with a breathing assistance apparatus that conveys gases to an infant or a neonate requiring breathing assistance (a pressure regulating device for use with a breathing assistance apparatus that conveys gases to an infant or a neonate requiring breathing assistance, the pressure regulating device comprising), the pressure regulating device comprising: a housing (housing) comprising: a gases inlet adapted, in use, to be in fluid communication or integrated with the breathing assistance apparatus (a gases inlet adapted to in use be in fluid communication or integrated with the breathing assistance apparatus), said gases inlet is located on a first side of the shaft (gases inlet located on a first side of the housing); a gases outlet adapted to in use be in fluid communication with the infant or the neonate (a gases outlet adapted to in use be in fluid communication with the infant or the neonate), a gas passageway defined between said gases inlet and said gases outlet (a gas passageway defined between said gases inlet and said gases outlet); an orifice branch comprising a screw thread (said orifice branch including a screw thread), said orifice branch disposed on a second side of the shaft substantially opposite of the gases inlet (wherein said gases inlet is located substantially on an opposite side of said housing from said orifice branch); a screw-on cap configured to be screwed onto said screw thread of said orifice branch (a screw-on cap configured to be screwed onto said screw thread of said orifice 
However, Christian teaches housing forming a shaft (adaptor 4, being generally cylindrical, defines a shaft in the vertical direction of Fig. 3A), said gases outlet is located at an end of the shaft (patient connector 5 is at a bottom end of adaptor 4, Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have modified the housing of the reference claim 20 to be a shaft as taught by Christian in order to provide a handle-like portion for easy one-handed use (Christian Col. 1 lines 11-16).
The Patented claim 20 further fails to describe that the gas inlet and the orifice branch are located at the same end of the shaft.  However, Christian teaches a gases inlet 3 and orifice branch 10 being located at the same end of the shaft.    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the patented claim 20 with the gas inlet and orifice branch to be at the same end opposite to the outlet end of the shaft as taught by Christian, so as to provide a convenience for user to manipulate the device.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6, 9-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,412,481 to Bienvenu et al and US 3,017,881 to Smith are recited to show other respiratory interfaces including PEEP valves.
US 5,881,717 to Isaza, US 6,539,937 to Haveri, US 6,474,333 to Heinonen, US 6,450,164 to Banner et al, US 6,209,539 to Loescher et al, US 6,014,972 to Sladek, and US 5,265,595 to Rudolph each recite a breathing device with a Y-type connector with branches extending at angles relative to one another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785     
  /JUSTINE R YU/  Supervisory Patent Examiner, Art Unit 3785